                     Case 6:20-cv-01180-ADA Document 23 Filed 07/08/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      Western District
                                                  __________  District of __________
                                                                          Texas


                Canopy Growth Corporation                         )
                             Plaintiff                            )
                                v.                                )      Case No.    6:20-cv-01180-ADA
      GW Pharma Limited and GW Research Limited                   )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Canopy Growth Corporation                                                                               .


Date:          07/08/2021                                                                /s/ Alexander T. Piala
                                                                                           Attorney’s signature


                                                                             Alexander T. Piala (State Bar No. 24110223)
                                                                                       Printed name and bar number

                                                                                          Baker Botts L.L.P.
                                                                                    98 San Jacinto Blvd., Suite 1500
                                                                                         Austin, Texas 78701
                                                                                                 Address

                                                                                    alexander.piala@bakerbotts.com
                                                                                             E-mail address

                                                                                            (512) 322-2500
                                                                                            Telephone number

                                                                                            (512) 322-2501
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
